
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3173
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 29, 2012
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To direct the Secretary of Homeland
		  Security to reform the process for the enrollment, activation, issuance, and
		  renewal of a Transportation Worker Identification Credential (TWIC) to require,
		  in total, not more than one in-person visit to a designated enrollment
		  center.
	
	
		1.FindingsCongress finds the following:
			(1)United States
			 workers employed at nearly 2,600 marine facilities and onboard nearly 13,000
			 United States-flag vessels are required to carry a Transportation Worker
			 Identification Credential (TWIC) under the Maritime Transportation Security Act
			 of 2002 (MTSA). Department of Homeland Security (DHS) regulations require
			 merchant mariners who hold a Coast Guard-issued Merchant Mariner Credential
			 (MMC) and individuals who require unescorted access to secure areas of
			 MTSA-regulated vessels and facilities to carry a TWIC.
			(2)To date, nearly
			 two million transportation workers have applied for and received a TWIC.
			 Applicants must pay $132.50 to obtain the TWIC, and make two or more trips to
			 an enrollment center to apply for, and then to pick up and activate, their
			 TWIC.
			(3)A
			 TWIC is valid for a maximum of five years, at which time the cardholder must
			 request issuance of a new card. This process requires workers to make an
			 additional two or more trips to the enrollment center and again pay $132.50 to
			 receive a new card.
			(4)In addition to the
			 cost of the card, workers face the burden of making two or more time-consuming
			 and often expensive round trips to a TWIC enrollment center. In many instances,
			 the nearest enrollment center is hundreds of miles from a worker’s home.
			(5)The TWIC
			 enrollment process requiring two or more round trips to an enrollment center is
			 not mandated by statute or by regulation. The process is driven by a DHS policy
			 decision to align the requirements for TWIC issuance with standards for
			 Personal Identity Verification (PIV) for Federal employees and contractors.
			 These standards are contained in Federal Information Processing Standard
			 Publication 201 (FIPS–201).
			(6)While DHS has made
			 the policy decision to generally align the TWIC enrollment process with the
			 FIPS–201 standard, the Department may elect to deviate from this standard in
			 instances where it believes an alternative approach is more appropriate for the
			 TWIC program.
			(7)Unlike other
			 Government-issued credentials that adhere to the FIPS–201 standard, the TWIC is
			 effectively a work permit for a highly-mobile private sector workforce.
			(8)Possession of a
			 TWIC does not allow a TWIC holder to gain unescorted access to secure areas of
			 MTSA-regulated vessels and facilities unless the TWIC holder is authorized to
			 do so under a Coast Guard-approved vessel or facility security plan.
			(9)DHS has the
			 statutory authority and regulatory flexibility to develop an alternative
			 process for TWIC enrollment and issuance that does not require applicants to
			 make multiple trips to a TWIC enrollment center.
			(10)Other secure
			 Government-issued identity documents, including United States passports, can be
			 distributed to applicants by mail.
			(11)Congress mandated
			 the issuance of a final rule setting forth requirements for TWIC biometric
			 readers no later than two years after the TWIC pilot began, which would have
			 been August 2010; such a final rule has to date not been issued.
			2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)to avoid further imposing unnecessary and
			 costly regulatory burdens on United States workers and businesses, it is urgent
			 that the TWIC application process be reformed by not later than the end of
			 2012, when hundreds of thousands of current TWIC holders will begin to face the
			 requirement to renew their TWICs;
			(2)the Secretary of
			 Homeland Security should promulgate final regulations that require the
			 deployment of TWIC readers as soon as practicable, in order to ensure the TWIC
			 program realizes its intended security purpose; and
			(3)funds, which have
			 been awarded under the Port Security Grant Program for the purpose of funding
			 TWIC projects, shall not expire before the issuance of the final TWIC reader
			 rule.
			3.TWIC application
			 reformNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of Homeland Security
			 shall reform the process for the enrollment, activation, issuance, and renewal
			 of a Transportation Worker Identification Credential (TWIC) to require, in
			 total, not more than one in-person visit to a designated enrollment center
			 except in cases in which there are extenuating circumstances, as determined by
			 the Secretary, requiring more than one such in-person visit.
		
	
		
			Passed the House of
			 Representatives June 28, 2012.
			Karen L. Haas,
			Clerk
		
	
